Lumpkin, Justice.
In 1876 the General Assembly passed an act having the following title: “An act consolidating the offices of clerk of the superior court of Dougherty county, .also the treasurer of Dougherty county, and fixing the pay of same.” Acts of 1876, p. 325. Construing the word “consolidating,” as used in the title, in connection with the body of the act, we think the General Assem*624bly simply intended, that the duties of the treasurer should be devolved upon the person who was clerk of the superior court, thereby making him ex oficio treasurer. In this sense alone was any consolidation of these offices contemplated. We think, to the extent limited, it was competent and constitutional, under the constitution of 1868, which was in force at the time, for the General Assembly to pass an act of this kind. It is true the act does contain the words, “the treasurer’s office of Dougherty county shall be abolished”; but there is absolutely nothing in the title referring to the abolition of this office, and these words may therefore be entirely disregarded, the more especially when it is perfectly clear from the act as a whole, that there was no real purpose to actually abolish the treasurer’s office, but simply to transfer the performance of its duties to another official who was also the clerk of the superior court.
When this court had before it the case of Massenburg v. The Commissioners of Bibb County, 96 Ga. 614, we gave some consideration to the question whether or not such an act as that with which we are now dealing would have been constitutional under the constitution of 1868, and were then inclined to the opinion that it would. It was not, however, necessary at that time to definitely decide this question, for it was not in the case then in hand, it being an entirely different case from the one now at bar. There, the treasurer’s office was unequivocally abolished, and the performance of its duties was, in terms, transferred to a person not elected by the people. We still think that case was correctly decided, and the reasons upon which it is based are stated in an elaborate and thoroughly considered'opinion by Justice Atkinson. A perusal of it will show clearly that there are two distinctive differences in these cases, viz: (1) that in one the treasurer’s office was absolutely abolished, *625while in the other it was not; and. (2) that in one a person not elected by the people was to perform the duties of that office, while in the other an officer of their own selection was to become ex officio treasurer.

Judgment affirmed.